BLODGETT, J.
Heard upon motion for new trial after verdict for plaintiff for $836.25.
The action arose from dispute over a building contract between plaintiff and defendant.
Plaintiff introduced much detailed evidence as to costs under the contract and expert evidence that the prices charged were reasonable.
• Defendant claimed the work' was done in an unworkmanlike manner and that certain items of the specifications have not as yet been completed; further, that the sum of $448.97 due on the original contract is more than offset by necessary work t’o complete the house under the contract.
The jury viewed the premises and thra case was tried with great care by both plaintiff and defendant and all evidence that bore on the matter produced, and the court can not say, after the view and the evidence produced, that the verdict is so clearly wrong that a new trial should be granted.
Motion denied.